DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-7, 10, and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation of “the stretch distance” lack antecedent basis because this limitation has not been defined in the previous claims. Further clarification is respectfully requested.
Regarding claim 10, the examiner cannot determine the dependency of the claim because the claim is dependent on itself. Further clarification is respectfully requested. 
Regarding claim 12, the limitation of “the engaging arm” lack antecedent basis. Further clarification is respectfully requested. 
Regarding claim 13, it’s not clear whether the specification actually discloses the claimed “a hold feature for measuring a peak force exerted on one of the first element or the second element at any point during movement of the engaging arm between the first and second position”. The specification actually discloses that “a hold feature is incorporated into the interface that enables a peak force to be determined and output at the display screen 90” (see paragraph section [0035] of the specification dated 09/23/2020). It’s unclear whether the specification teaches the claimed “at any point during movement of the engaging arm between the first and second position.” Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster, III et al. (U.S. Pat. No. 7,707,901) (hereafter Lancaster).
Regarding claim 1, Lancaster teaches a containment force apparatus for measuring containment force on a load (i.e., load 12) (see Fig. 6), the apparatus comprising: 
a first element configured to contact the load (i.e., indicator abutment 28 and rolling arm 18) (see Fig. 7-8); 
a second element (i.e., piercing arm 16) (see Fig. 7) configured to engage at least a portion of a packaging material (i.e., packaging material 14) (see Fig. 7) on the load and move between a first position associated with the first element to a second position perpendicular to the first position and spaced from the first element a measured distance (i.e., the pulling force tends to move the piercing arm 16, rolling arm 18, centering arm 20, transverse support 22, and indicator abutment 28 rotationally in a clockwise manner when viewed from the top of the wrapped load 12. During this movement, the piercing arm 16 exerts a force on the inner surface of the packaging material 14 in a direction substantially normal to the load surface 38, while the rolling arm 18 exerts a force against the outer surface of the packaging material 14 in an opposite direction) (see Column 7, line 32, to Column 8, line 55); 
an actuator configured to urge the second element to move between the first position and the second position (i.e., The user may continue to exert the pulling force on the gauge 26 until the indicator abutment 28 of the transverse support 22 comes into contact with the outer surface of the packaging material 14 and the load 12) (see Column 7, line 32, to Column 8, line 55); and 
a force sensor (i.e., gauge 26) (see Fig. 13) configured to measure a force exerted on one of the first element or the second element as the second element is moved from the first position to the second position (i.e., Once the indicator abutment 28 makes contact, the user may take a reading of the force the user is exerting on the centering arm 20 using the gauge 26, the reading being indicative of the containment force exerted on the load 12 by the packaging material 14 at the location being tested.) (see Column 7, line 32, to Column 8, line 55).
Regarding claim 12, Lancaster teaches that the force sensor is configured to measure the force exerted on one of the first element or the second element at any point during movement of the engaging arm between the first and second position (i.e., the gauge 26 provides a reading of the magnitude of the pulling force exerted on the centering arm  by the user) (see Column 8, lines 6-21).
Regarding claim 13, Lancaster teaches a hold feature for measuring a peak force exerted on one of the first element or the second element at any point during movement of the engaging arm between the first and second position (i.e., indicator abutment 28) (see Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, III et al. (U.S. Pat. No. 7,707,901) (hereafter Lancaster) in view of Fain et al. (U.S. Pat. No. 4,901,581) (hereafter Fain).
Regarding claim 2, Lancaster does not directly or explicitly teach that the actuator is mounted to the first element. However, Fain teaches that the actuator (i.e., hook 44 on electronic load cell 46 is positioned to engage the intermediate portion of sample 90 at its midpoint 92. Sample 90 is then restretched by displacing the intermediate portion of the stretched roped web sample 90 a second predetermined distance along a second direction transverse and perpendicular to the direction in which it is was first stretched, by rotating crank handle 54 and moving hook 44 and load cell 46 through the position shown in FIG. 7 to the position shown in FIG. 8) (see Column 6, line 35, to Column 8, line 16; and Fig. 7-8) is mounted to the first element (i.e., the engaging, displacing and measuring means, which include hook 44, load cell 46, bracket 48, support frame 50 and crank handle 54 is a second subassembly 60 of the apparatus) (see Column 6, line 35, to Column 8, line 16; and Fig. 7-8). In view of the teaching of Fain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the actuator to the first element in order to ensure repeatability of the tests. 
Regarding claim 3, Lancaster as modified by Fain as disclosed above does not directly or explicitly teach a third element coupled to the first element and movable a predetermined distance equal to the stretch distance. However, Fain teaches a third element coupled to the first element and movable a predetermined distance equal to the stretch distance (i.e., load cell 46 is mounted to an I shaped bracket 48 which rides on an elongated rectangular aluminum support frame 50. The maximum force at the time of rupture is noted from readout 97 on load cell 46 and the depth of the protrusion is measured by calculating the distance the probe is advanced against scale 72) (see Column 8, lines 19-48; and Fig. 7). In view of the teaching of Fain, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the third element in order to determine the maximum stretch distance.  
Regarding claim 4, Lancaster teaches a body defining a housing having a housing interior (i.e., the housing gauge 26) (see Fig. 1).
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 8-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a containment force apparatus and a method for measuring containment force on a load, comprising a contact arm coupled to a housing, and engaging arm extending from the housing, an actuator electrically powered, mounted between the contact arm and the housing, and configured to urge the contact art to move away from the housing and in turn move the engaging arm between the first position and the second position, and a force sensor electrically connected to the actuator.
The best prior arts of record: Lancaster, III et al. (U.S. Pat. No. 7,707,901) teaches an apparatus and method for measuring containment force on a load, comprising a first and second longitudinally extending arm configured to engage a first side and a second side of packaging material wrapped around the load, an indicator positioned substantially perpendicular to the load, and a force gauge to measure a force exerted on a third longitudinally extending arm; but does not teach a first elongated slot opening, a second elongated slot opening, a knob adjustable to the predetermined distance, and an electrically powered actuator. 
Fain et al. (U.S. Pat. No. 4,901,581) teaches a method and apparatus for testing stretch film, comprising a web of stretch film collapsed into a rope, anchoring the rope web at two locations and stretching an intermediate portion of the rope web a first distance in a first direction between the locations where it is anchored; wherein the intermediate portion of the stretched roped web is displaced a second distance along a second direction transverse to the first direction and relative to the locations where it is anchored, and the tension force in the stretched roped web is measured when it is displaced the second distance; but does not teach a first elongated slot opening, a second elongated slot opening, a knob adjustable to the predetermined distance, and an electrically powered actuator.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 5-11 and 14-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855